      Case 20-12890-mkn         Doc 41     Entered 07/14/20 08:16:43        Page 1 of 2




    Entered on Docket
    July 14, 2020
___________________________________________________________________

      E FILED ON 07/13/2020
      THOMAS E. CROWE PROFESSIONAL
      LAW CORPORATION
      tcrowelaw@yahoo.com
      Nevada State Bar no. 3048
      2830 S. Jones Blvd. #3
      Las Vegas, Nevada 89146
      (702) 794-0373
      Attorney for Debtors

                          UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEVADA
                                         ******
      In re:                           )  BANKRUPTCY NUMBER:
                                       )  BK-S- 20-12890-MKN
      PLAYERS NETWORK,                 )   Chapter 11
                                       )
                  Debtor.              )  Date: July 8, 2020
      ________________________________ )  Time: 9:30 a.m.

                ORDER RE: MOTION TO CONVERT TO STANDARD CHAPTER 11

                     This matter having come before the Court on July 8, 2020, THOMAS E. CROWE,

      ESQ., attorney for Debtor-In-Possession, having been present, for good cause appearing therefore, it

      is therefore ORDERED AND DECREED:

                     THAT the above-entitled matter be converted to a Standard Chapter 11 of the United

      / / /

      / / /

      / / /

      / / /
Case 20-12890-mkn         Doc 41     Entered 07/14/20 08:16:43         Page 2 of 2




States Bankruptcy Code.

               THAT the Debtor-In-Possession shall be substituted in as Trustee in its case.

               THAT the Amended Small Business Subchapter V Plan on filed on June 24, 2020,

Docket Number 29 is hereby withdrawn.

               THAT Subchapter V Status Conference, scheduled for August 5, at 9:30 a.m. and

Subchapter V Status Report due on July 22, 2020 are hereby vacated.

Respectfully Submitted by:

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION


By /s/ THOMAS E. CR0WE
 THOMAS E. CROWE, ESQ.
 2830 S. Jones Blvd. #3
 Las Vegas, NV 89146
 Attorney for Debtors

In Accordance with LR 9021, counsel submitting this document certifies that the order
accurately reflects the court’s ruling and that (check one):
        The Court has waived the requirement set forth in LR 9021(b)(1).
        No party appeared at the hearing or filed an objection to the motion.
X       I have delivered a copy of this proposed order to all counsel who appeared at the hearing,
and any unrepresented parties who appeared at the hearing, and each has approved or
disapproved the order, or failed to respond, as indicated below [list each party and whether the
party has approved, disapproved, or failed to respond to the document]:

                                      ____/s/Ivan J. Reich___
                                           Ivan J. Reich
                             Attorney for SBI Investments LLC, 2014-1
                                             Approved

       I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order
with the motion pursuant to LR 9014(g), and that no party has objected to the form or content of
the order.

                                                                      By /s/ THOMAS E. CR0WE
                                                                       THOMAS E. CROWE, ESQ.

                                               # # #
